Exhibit 10.5

ZALE DELAWARE, INC.
PRE-409A SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2005


ARTICLE I


ESTABLISHMENT AND PURPOSE


1.1                                 ESTABLISHMENT.  ZALE DELAWARE, INC. (THE
“COMPANY”) ESTABLISHED THE ZALE DELAWARE, INC. SUPPLEMENTAL EXECUTIVE RETIREMENT
PLAN (THE “SERP”), EFFECTIVE SEPTEMBER 15, 1995.  EFFECTIVE DECEMBER 31, 2004,
THE COMPANY AMENDED THE SERP TO (I) CEASE BENEFIT ACCRUALS AND (II) BIFURCATE
THE SERP INTO TWO SEPARATE PLANS, ONE THAT IS SUBJECT TO THE REQUIREMENTS OF
SECTION 409A OF THE CODE (AS DEFINED HEREIN) AND ONE THAT IS NOT.  BY THIS
INSTRUMENT, THE COMPANY DESIRES TO AMEND AND RESTATE THAT PORTION OF THE SERP
THAT IS NOT SUBJECT TO THE REQUIREMENTS OF SECTION 409A OF THE CODE.  SUCH
AMENDED AND RESTATED SERP WILL BE REFERRED TO HEREIN AS THE “PLAN.”


1.2                                 PURPOSE. THE PURPOSE OF THE PLAN IS TO
PROVIDE ELIGIBLE EXECUTIVES WITH THE OPPORTUNITY TO RECEIVE EACH YEAR AFTER
RETIREMENT, PAYMENTS EQUAL TO A PORTION OF THEIR FINAL AVERAGE PAY.  THE PLAN IS
MEANT TO PROVIDE A LONG-TERM REWARD FOR EXECUTIVES THAT RECOGNIZES THEIR
CONTRIBUTION TO THE COMPANY’S SUCCESS THROUGHOUT THEIR CAREERS.


ARTICLE II


DEFINITIONS

Unless the context otherwise requires, the terms used herein will have the
meanings set forth below:

2.1                                 “Base Salary” means the regular salary paid
to a Participant by the Company, excluding bonuses, benefits under employee
benefit plans, fringe benefits, and any other extra or additional payments made
to or for the benefit of such Participant.  Effective December 31, 2004, benefit
accruals under the Plan have ceased.  Accordingly, no Base Salary earned after
such date will be counted for purposes of the Plan.

2.2                                 “Benefit” means the monetary amount to be
paid a vested Participant under the Plan.

2.3                                 “Bonus Points” means the number of points
awarded to a Participant under the formula described in Section 4.2.  Effective
December 31, 2004, benefit accruals under the Plan have ceased.  Accordingly, no
Bonus Points will be awarded after such date.

2.4                                 “Bonus Target” means a goal for net income
established each Plan Year by the Compensation Committee.

2.5                                 “Change of Control” will be deemed to have
occurred if, subsequent to the Effective Date of this Plan,


--------------------------------------------------------------------------------



(A)                                  ANY “PERSON” (WITHIN THE MEANING OF SECTION
13(D) OF THE EXCHANGE ACT) BECOMES THE BENEFICIAL OWNER (WITHIN THE MEANING OF
RULE 13D-3 PROMULGATED UNDER THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF
EITHER (1) A MAJORITY OF THE COMPANY’S OUTSTANDING COMMON STOCK OR (2)
SECURITIES OF THE COMPANY REPRESENTING A MAJORITY OF THE COMBINED VOTING POWER
OF THE COMPANY’S THEN OUTSTANDING VOTING SECURITIES, EXCEPT THAT THERE WILL BE
NO CHANGE OF CONTROL IF SUCH PERSON (I) BECOMES SUCH A BENEFICIAL OWNER SOLELY
AS THE RESULT OF THE ACQUISITION OF THE OUTSTANDING COMMON STOCK OR OTHER
OUTSTANDING VOTING SECURITIES BY THE COMPANY OR (II) IS AN EMPLOYEE BENEFIT PLAN
OR RELATED TRUST SPONSORED OR MAINTAINED BY THE COMPANY OR ANY CORPORATION OR
OTHER ENTITY CONTROLLED BY THE COMPANY;


(B)                                 DURING ANY PERIOD OF TWO CONSECUTIVE YEARS,
INDIVIDUALS WHO AT THE BEGINNING OF SUCH PERIOD CONSTITUTE THE BOARD OF
DIRECTORS OF THE COMPANY CEASE, AT ANY TIME AFTER THE BEGINNING OF SUCH PERIOD,
FOR ANY REASON TO CONSTITUTE A MAJORITY OF THE BOARD OF DIRECTORS OF THE
COMPANY, UNLESS THE ELECTION OF ANY SUCH NEW DIRECTOR WAS NOMINATED, EFFECTED,
OR RATIFIED BY AT LEAST TWO-THIRDS OF THE DIRECTORS STILL IN OFFICE WHO WERE
DIRECTORS AT THE BEGINNING OF SUCH TWO-YEAR PERIOD OR WHOSE ELECTION WAS
PREVIOUSLY SO NOMINATED, EFFECTED, OR RATIFIED;


(C)                                  A REORGANIZATION, MERGER, OR CONSOLIDATION
OF THE COMPANY WITH ONE OR MORE OTHER CORPORATIONS OR OTHER ENTITIES, UNLESS, IN
ANY CASE, (1) AT LEAST A MAJORITY OF THE COMPANY’S OUTSTANDING COMMON STOCK (OR
THE EQUIVALENT EQUITY SECURITY OF THE OTHER SURVIVING OR RESULTING CORPORATION
OR OTHER ENTITY) AND AT LEAST A MAJORITY OF THE COMBINED VOTING POWER OF THE
COMPANY’S OR OTHER SURVIVING OR RESULTING CORPORATION’S OR OTHER ENTITY’S
OUTSTANDING VOTING SECURITIES ARE BENEFICIALLY OWNED, DIRECTLY OR INDIRECTLY,
AFTER SUCH REORGANIZATION, MERGER, OR CONSOLIDATION BY ALL OR SUBSTANTIALLY ALL
OF THE PERSONS WHO WERE THE BENEFICIAL OWNERS, RESPECTIVELY, OF A MAJORITY OF
THE COMPANY’S OUTSTANDING COMMON STOCK AND A MAJORITY OF THE COMBINED VOTING
POWER OF THE COMPANY’S THEN OUTSTANDING VOTING SECURITIES IMMEDIATELY BEFORE
SUCH REORGANIZATION, MERGER, OR CONSOLIDATION IN SUBSTANTIALLY THE SAME
PROPORTIONS AS THEIR BENEFICIAL OWNERSHIP THEREOF IMMEDIATELY BEFORE SUCH
REORGANIZATION, MERGER OR CONSOLIDATION, AND (2) AT LEAST A MAJORITY OF THE
MEMBERS OF THE BOARD OF DIRECTORS OR OTHER GOVERNING BODY OF THE COMPANY OR THE
OTHER CORPORATION OR OTHER ENTITY SURVIVING OR RESULTING FROM SUCH
REORGANIZATION, MERGER, OR CONSOLIDATION WERE, OR WERE APPROVED BY AT LEAST
TWO-THIRDS OF THE, MEMBERS OF THE BOARD OF DIRECTORS OF THE COMPANY AT THE TIME
OF THE EXECUTION OF THE INITIAL AGREEMENT PROVIDING FOR SUCH REORGANIZATION,
MERGER OR CONSOLIDATION;


(D)                                 THE SALE OR OTHER DISPOSITION OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY TO ONE OR MORE OTHER CORPORATIONS
OR OTHER ENTITIES, UNLESS THE CONDITIONS SET FORTH IN SUBCLAUSES (1) AND (2) OF
SUBSECTION (C) ABOVE ARE SATISFIED WITH RESPECT TO THE ACQUIRING CORPORATION OR
OTHER ENTITY (AND, AS APPLICABLE, WITH RESPECT TO THE TIME OF THE INITIAL
AGREEMENT PROVIDING FOR SUCH SALE OR OTHER DISPOSITION OF ASSETS); OR


(E)                                  THE DISSOLUTION AND COMPLETE LIQUIDATION OF
THE COMPANY.


2.6                                 “CODE” MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED.


2.7                                 “COMPANY” MEANS ZALE DELAWARE, INC.


2.8                                 “COMPENSATION COMMITTEE” MEANS THE
COMPENSATION COMMITTEE OF THE COMPANY.

2


--------------------------------------------------------------------------------



2.9                                 “DISABLED” MEANS THE INABILITY OF A
PARTICIPANT TO PERFORM THE DUTIES OF HIS OR HER POSITION AS DETERMINED BY A
PHYSICIAN APPROVED BY THE COMPENSATION COMMITTEE.


2.10                           “ERISA” MEANS THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED.


2.11                           “FINAL AVERAGE PAY” MEANS THE AVERAGE OF THE
MONTHLY BASE SALARY RECEIVED BY THE PARTICIPANT FROM THE COMPANY IN THE 60-MONTH
PERIOD ENDING IMMEDIATELY PRIOR TO THE PARTICIPANT’S RETIREMENT OR OTHER
TERMINATION FROM THE COMPANY. EFFECTIVE DECEMBER 31, 2004, BENEFIT ACCRUALS
UNDER THE PLAN CEASED.  ACCORDINGLY, NO BASE SALARY EARNED AFTER SUCH DATE WILL
BE INCLUDED FOR PURPOSES OF DETERMINING A PARTICIPANT’S FINAL AVERAGE PAY.


2.12                           “MAXIMUM BONUS TARGET” MEANS THE HIGHEST GOAL FOR
NET INCOME ESTABLISHED EACH YEAR BY THE COMPENSATION COMMITTEE.  EFFECTIVE
DECEMBER 31, 2004, BENEFIT ACCRUALS UNDER THE PLAN CEASED.  ACCORDINGLY, NO
MAXIMUM BONUS TARGETS WILL BE ESTABLISHED BY THE COMPENSATION COMMITTEE AFTER
SUCH DATE.


2.13                           “PARTICIPANT” MEANS AN EXECUTIVE WHO PARTICIPATES
IN THE PLAN AS PROVIDED IN ARTICLE III.


2.14                           “PLAN” MEANS THE ZALE DELAWARE, INC. PRE-409A
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN SET FORTH IN THIS DOCUMENT, AS IT MAY BE
AMENDED FROM TIME TO TIME.


2.15                           “PLAN YEAR” MEANS AUGUST I THROUGH JULY 31.


2.16                           “YEARS OF SERVICE” MEANS A 12-MONTH PERIOD OF
CONTINUOUS SERVICE BY A PARTICIPANT FOR THE COMPANY OR (TO THE EXTENT THE
COMPENSATION COMMITTEE AUTHORIZES) AN AFFILIATE OF THE COMPANY.  ONLY SERVICE
AFTER SEPTEMBER 14, 1995 IS COUNTED FOR THE PURPOSE OF CALCULATING YEARS OF
SERVICE; PROVIDED, HOWEVER, THAT FOR ANY PARTICIPANT WHO WAS EMPLOYED BY THE
COMPANY IN AN ELIGIBLE POSITION FOR THE ENTIRE PERIOD FROM SEPTEMBER 14, 1995 TO
JULY 31, 1996, THAT PARTICIPANT WILL BE CONSIDERED TO HAVE ONE FULL YEAR OF
SERVICE AS OF JULY 31, 1996.


ARTICLE III


ELIGIBILITY


3.1                                 ELIGIBILITY. THE CLASSES OF EXECUTIVES WHO
ARE DESIGNATED BY THE COMPANY AS MEMBERS OF THE “MANAGEMENT GROUP” WHO HOLD THE
OFFICE OF CORPORATE VICE PRESIDENT, DIVISION SENIOR VICE PRESIDENT AND ALL
HIGHER EXECUTIVE OFFICES, ARE ELIGIBLE TO BE PARTICIPANTS IN THE PLAN. 
EFFECTIVE AS OF DECEMBER 31, 2004 BENEFIT ACCRUALS UNDER THE PLAN HAVE BEEN
DISCONTINUED AND NO NEW EXECUTIVES WILL BE DESIGNATED BY THE COMPANY AS
PARTICIPANTS IN THE PLAN.  RATHER, THE ONLY PARTICIPANTS IN THE PLAN WILL BE
THOSE PARTICIPANTS AS OF DECEMBER 31, 2004 WHO WERE FULLY VESTED IN THEIR
BENEFIT UNDER THE PLAN.  THOSE PARTICIPANTS WHO WERE NOT FULLY VESTED IN THEIR
BENEFIT UNDER THE PLAN AS OF DECEMBER 31, 2004 WILL BE PARTICIPANTS IN THE ZALE
DELAWARE, INC. 409A SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN.


3.2                                 LOSS OF ELIGIBILITY.  IF AN INDIVIDUAL
CEASES TO BE AN INDIVIDUAL LISTED IN SECTION 3.1, HE OR SHE WILL NO LONGER
PARTICIPATE IN THE PLAN.  LOSS OF ELIGIBILITY WILL NOT RESULT IN A FORFEITURE OF
A PARTICIPANT’S BENEFIT PREVIOUSLY EARNED UNDER THE PLAN AND SUCH BENEFIT WILL
BE PAID TO THE PARTICIPANT PURSUANT TO THE TERMS HEREOF.

3


--------------------------------------------------------------------------------



ARTICLE IV


DETERMINATION OF BENEFITS


4.1                                 CALCULATION OF BENEFIT.  EACH PARTICIPANT
WHO IS VESTED AS DETERMINED IN SECTION 4.3 IS ENTITLED TO PAYMENT OF HIS BENEFIT
AT THE TIME AND IN THE FORM DESCRIBED IN ARTICLE V. THE PARTICIPANT’S BENEFIT
WILL BE MONTHLY PAYMENTS CONTINUING OVER THE LIFE OF THE PARTICIPANT COMMENCING
ON THE FIRST DAY OF THE MONTH IMMEDIATELY FOLLOWING THE PARTICIPANT’S 65TH
BIRTHDAY, WITH THE AMOUNT OF EACH PAYMENT DETERMINED UNDER THE FOLLOWING
FORMULA:

Bonus Points x Final Average Pay
100

If a Participant requests, as allowed in Article V, that his Benefit commence
other than on the first day of the month immediately following the Participant’s
65th birthday, or that his Benefit be paid in a form other than monthly payments
for the life of the Participant, then the Benefit to be paid to the Participant
and, if applicable, his surviving spouse, will be the actuarial equivalent of
the Benefit payable to the Participant commencing on the first day of the month
immediately following the Participant’s 65th birthday and ending on the last day
of the month in which the Participant dies.  Actuarial equivalence will be
determined using the following actuarial assumptions.  The applicable interest
rate will be that of 30-year Treasury securities as of the first day of the
calendar year in which the Benefits commence.  The mortality assumption will be
based on the 1983 group annuity mortality tables.


4.2                                 BONUS POINTS.  EACH PLAN YEAR PRIOR TO
JANUARY 1, 2005, THE COMPENSATION COMMITTEE WILL SET A BONUS TARGET AND A
MAXIMUM BONUS TARGET.  IN EACH PLAN YEAR THAT THE COMPANY ACHIEVES AT LEAST ITS
BONUS TARGET, EACH PARTICIPANT WILL BE CREDITED WITH A NUMBER OF BONUS POINTS
BASED ON THE FOLLOWING SCHEDULE:


(A)                                  NO POINTS IF BELOW BONUS TARGET;


(B)                                 1 POINT AT BONUS TARGET;


(C)                                  2 POINTS AT 50% OF MAXIMUM BONUS TARGET; OR


(D)                                 3 POINTS AT 100% OF MAXIMUM BONUS TARGET.

A Participant may accrue from 0 to 30 points, depending on Company performance
and the number of Plan Years he or she participates in the Plan.


4.3                                 VESTING.  A PARTICIPANT VESTS IN HIS OR HER
BENEFIT AFTER COMPLETING FIVE YEARS OF SERVICE FOLLOWING SEPTEMBER 15, 1995. 
SERVICE PRIOR TO SEPTEMBER 15, 1995 DOES NOT COUNT AS YEARS OF SERVICE. 
HOWEVER, IN ITS SOLE AND ABSOLUTE DISCRETION, THE COMPENSATION COMMITTEE MAY
ACCELERATE VESTING FOR ANY PARTICIPANT.  IN THE EVENT OF A CHANGE OF CONTROL,
THE BENEFITS OF ALL PARTICIPANTS WILL AUTOMATICALLY VEST IRRESPECTIVE OF EACH
PARTICIPANT’S YEARS OF SERVICE.  FURTHER, A PARTICIPANT’S BENEFIT WILL BECOME
FULLY VESTED IF HE DIES OR BECOMES DISABLED WHILE EMPLOYED BY THE COMPANY.  ALL
PARTICIPANTS IN THE PLAN WERE FULLY VESTED IN THEIR BENEFIT AS OF DECEMBER 31,
2004, BASED ON THEIR YEARS OF SERVICE PERFORMED AFTER SEPTEMBER 15, 1995.

4


--------------------------------------------------------------------------------



ARTICLE V


PAYMENT OF BENEFITS


5.1                                 RETIREMENT.  IF A PARTICIPANT RETIRES ON OR
AFTER ATTAINING AGE 65, BENEFITS WILL BEGIN ON THE FIRST DAY OF THE MONTH AFTER
THE PARTICIPANT’S RETIREMENT.  THE NORMAL FORM OF PAYMENT IS AN ANNUITY
PROVIDING MONTHLY BENEFITS FOR THE LIFE OF THE PARTICIPANT.  IF THE PARTICIPANT
RETIRES AFTER ATTAINING AGE 62, BUT BEFORE ATTAINING AGE 65, THE COMPENSATION
COMMITTEE, IN ITS SOLE AND ABSOLUTE DISCRETION, MAY AUTHORIZE PAYMENTS
COMMENCING AS OF THE FIRST DAY OF ANY MONTH AFTER THE PARTICIPANT’S RETIREMENT. 
SECTION 5.5 OF THE PLAN SETS FORTH THE FORMS OF PAYMENT UNDER WHICH A
PARTICIPANT’S BENEFITS MAY BE PAID.


5.2                                 DEATH.  IF A PARTICIPANT DIES WHILE ACTIVELY
EMPLOYED, THE PARTICIPANT’S SURVIVING SPOUSE WILL BE ELIGIBLE TO BEGIN RECEIVING
THE PARTICIPANT’S BENEFIT IN THE FORM OF MONTHLY PAYMENTS FOR THE LIFE OF THE
SURVIVING SPOUSE, COMMENCING ON THE FIRST DAY OF THE MONTH FOLLOWING THE DATE
THE PARTICIPANT WOULD HAVE ATTAINED AGE 65.  IN ITS SOLE AND ABSOLUTE
DISCRETION, THE COMPENSATION COMMITTEE MAY AUTHORIZE PAYMENTS TO THE
PARTICIPANT’S SURVIVING SPOUSE COMMENCING ON AN EARLIER DATE.  THE BENEFITS
PAYABLE TO THE SURVIVING SPOUSE WILL HAVE AN ACTUARIAL VALUE (CALCULATED USING
THE ASSUMPTIONS PRESCRIBED IN SECTION 4.1) EQUAL TO THE BENEFITS THAT WOULD HAVE
BEEN PAID TO THE PARTICIPANT COMMENCING AT AGE 65, BASED ON THE PARTICIPANT’S
FINAL AVERAGE PAY AND BONUS POINTS AS OF THE EARLIER OF DECEMBER 31, 2004 OR THE
DATE OF THE PARTICIPANT’S DEATH.  IF THE PARTICIPANT HAS NO SURVIVING SPOUSE, NO
DEATH BENEFITS ARE PAYABLE. SECTION 5.5 OF THE PLAN SETS FORTH THE FORMS OF
PAYMENT UNDER WHICH A PARTICIPANT’S BENEFITS MAY BE PAID.


5.3                                 DISABILITY.  IF A PARTICIPANT BECOMES
DISABLED, HIS BENEFIT WILL BECOME PAYABLE COMMENCING ON THE FIRST DAY OF THE
MONTH AFTER HIS OR HER COMPANY-PROVIDED DISABILITY BENEFITS CEASE. SECTION 5.5
OF THE PLAN SETS FORTH THE FORMS OF PAYMENT UNDER WHICH A PARTICIPANT’S BENEFITS
MAY BE PAID.


5.4                                 OTHER TERMINATION OF SERVICE.  IF THE
EMPLOYMENT OF A PARTICIPANT TERMINATES FOR A REASON OTHER THAN DEATH OR
DISABILITY, PRIOR TO THE DATE THE PARTICIPANT ATTAINS AGE 62, THE PAYMENT OF HIS
OR HER VESTED BENEFITS, IF ANY, WILL COMMENCE ON THE FIRST DAY OF THE MONTH
IMMEDIATELY AFTER HE OR SHE ATTAINS AGE 65, UNLESS THE COMPENSATION COMMITTEE,
IN ITS SOLE AND ABSOLUTE DISCRETION, ELECTS TO COMMENCE PAYMENTS ON AN EARLIER
DATE.  SECTION 5.5 OF THE PLAN SETS FORTH THE FORMS OF PAYMENT UNDER WHICH A
PARTICIPANT’S BENEFITS MAY BE PAID.


5.5                                 FORM OF PAYMENT.  THE NORMAL FORM OF PAYMENT
OF THE BENEFIT IS MONTHLY PAYMENTS FOR THE LIFE OF THE PARTICIPANT.  IF THE
PARTICIPANT PREFERS, HE OR SHE MAY ELECT TO RECEIVE THE BENEFIT IN THE FORM OF A
JOINT AND SURVIVOR ANNUITY CALCULATED AS PROVIDED IN SECTION 4.1. A JOINT AND
SURVIVOR ANNUITY IS A FORM OF PAYMENT PROVIDING MONTHLY PAYMENTS FOR THE LIFE OF
THE PARTICIPANT, FOLLOWED BY PAYMENTS TO THE PARTICIPANT’S SURVIVING SPOUSE, IF
ANY, AFTER THE PARTICIPANT’S DEATH FOR THE REMAINDER OF THE SURVIVING SPOUSE’S
LIFE, EQUAL TO 50% OF THE MONTHLY AMOUNT PAYABLE DURING THE LIFE OF THE
PARTICIPANT.  IN ADDITION, THE COMPENSATION COMMITTEE, IN ITS SOLE AND ABSOLUTE
DISCRETION, MAY ELECT TO PAY A PARTICIPANT’S BENEFIT IN THE FORM OF A LUMP SUM.


5.6                                 WITHHOLDING OF TAXES.  THE COMPANY WILL
WITHHOLD FROM BENEFIT PAYMENTS MADE HEREUNDER ANY TAXES REQUIRED TO BE WITHHELD
BY ANY LAW OR REGULATION OF THE FEDERAL, STATE, OR LOCAL GOVERNMENT.

5


--------------------------------------------------------------------------------



ARTICLE VI


ADMINISTRATION


6.1                                 AUTHORITY OF COMPENSATION COMMITTEE.  THE
COMPENSATION COMMITTEE WILL HAVE SOLE AND ABSOLUTE POWER AND AUTHORITY TO
INTERPRET, CONSTRUE AND ADMINISTER THE PLAN.  THE COMPENSATION COMMITTEE’S
INTERPRETATION AND CONSTRUCTION OF THE PLAN AND ACTIONS HEREUNDER WILL BE
BINDING AND CONCLUSIVE ON ALL PERSONS AND FOR ALL PURPOSES.  THE COMPENSATION
COMMITTEE MAY DESIGNATE CERTAIN COMPANY EMPLOYEES TO ASSIST IN THE
ADMINISTRATION OF THE PLAN.  IN ADDITION, THE COMPENSATION COMMITTEE MAY EMPLOY
ATTORNEYS, ACCOUNTANTS, ACTUARIES AND OTHER PROFESSIONAL ADVISORS TO ASSIST THE
COMPENSATION COMMITTEE IN ITS ADMINISTRATION OF THE PLAN.  THE COMPANY WILL PAY
THE REASONABLE FEES OF ANY SUCH ADVISOR EMPLOYED BY THE COMPENSATION COMMITTEE. 
TO THE EXTENT PERMITTED BY LAW, THE COMPENSATION COMMITTEE, THE BOARD OR ANY
EMPLOYEE OF THE COMPANY WILL NOT BE LIABLE TO ANY PERSON FOR ANY ACTION TAKEN OR
OMITTED IN CONNECTION WITH THE INTERPRETATION AND ADMINISTRATION OF THE PLAN
UNLESS ATTRIBUTABLE TO HIS OR HER OWN WILLFUL MISCONDUCT OR LACK OF GOOD FAITH.


6.2                                 INDEMNIFICATION OF EMPLOYEES OF THE
COMPANY.  THE COMPANY HEREBY AGREES TO INDEMNIFY, JOINTLY AND SEVERALLY, THE
COMPENSATION COMMITTEE AND ALL EMPLOYEES OF THE COMPANY AGAINST ANY AND ALL
CLAIMS, LOSSES, DAMAGES OR EXPENSES, INCLUDING COUNSEL FEES, INCURRED BY THEM,
AND ANY LIABILITY, INCLUDING ANY AMOUNTS PAID IN SETTLEMENT WITH THEIR APPROVAL
ARISING FROM THEIR ACTION OR FAILURE TO ACT WITH RESPECT TO ANY MATTER RELATING
TO THE PLAN, EXCEPT WHEN THE SAME IS JUDICIALLY DETERMINED TO BE ATTRIBUTABLE TO
THEIR WILLFUL MISCONDUCT OR LACK OF GOOD FAITH.  THE INDEMNIFICATION PROVIDED BY
THIS SECTION 6.2 WILL SURVIVE THE TERMINATION OF THE PLAN AND WILL BE BINDING ON
THE COMPANY’S SUCCESSORS AND ASSIGNS.


6.3                                 COST OF ADMINISTRATION.  THE COST OF THIS
PLAN AND THE EXPENSES OF ADMINISTERING THE PLAN WILL BE PAID BY THE COMPANY.


ARTICLE VII


CLAIMS PROCEDURE


7.1                                 CLAIM.  ANY PERSON CLAIMING A BENEFIT,
REQUESTING AN INTERPRETATION OR RULING UNDER THE PLAN, OR REQUESTING INFORMATION
UNDER THE PLAN WILL PRESENT THE REQUEST IN WRITING TO THE COMPENSATION
COMMITTEE, WHICH WILL RESPOND IN WRITING AS SOON AS POSSIBLE.  CLAIMS FOR
BENEFITS OTHER THAN THOSE PAYABLE ON ACCOUNT OF DISABILITY WILL BE RESOLVED
PURSUANT TO THE FOLLOWING CLAIMS PROCEDURE.  IN THE CASE OF A CLAIM FOR
DISABILITY BENEFITS, SUCH CLAIM WILL BE RESOLVED UNDER THE CLAIMS PROCEDURE
APPLICABLE TO DISABILITY CLAIMS SET FORTH IN REGULATIONS ISSUED UNDER SECTION
503 OF ERISA WHICH ARE INCORPORATED HEREIN BY THIS REFERENCE.


7.2                                 DENIAL OF CLAIM.  IF THE CLAIM OR REQUEST IS
DENIED, THE WRITTEN NOTICE OF DENIAL WILL STATE:


(A)                                  THE REASONS FOR DENIAL, WITH SPECIFIC
REFERENCE TO THE PLAN PROVISIONS ON WHICH THE DENIAL IS BASED.


(B)                                 A DESCRIPTION OF ANY ADDITIONAL MATERIAL OR
INFORMATION REQUIRED AND AN EXPLANATION OF WHY IT IS NECESSARY.

6


--------------------------------------------------------------------------------



(C)                                  AN EXPLANATION OF THE PLAN’S CLAIM REVIEW
PROCEDURE INCLUDING THE CLAIMANT’S RIGHT TO FILE AN ACTION UNDER SECTION 502(A)
OF ERISA UPON EXHAUSTION OF THE PLAN’S CLAIM REVIEW PROCEDURE.


7.3                                 REVIEW OF CLAIM.  ANY PERSON WHOSE CLAIM OR
REQUEST IS DENIED OR WHO HAS NOT RECEIVED A RESPONSE WITHIN THIRTY (30) DAYS,
MAY REQUEST REVIEW BY NOTICE IN WRITING RECEIVED BY THE COMPENSATION COMMITTEE
WITHIN SEVENTY-FIVE (75) DAYS AFTER THE DATE OF THE NOTICE OF DENIAL (OR FAILURE
TO RECEIVE A RESPONSE).  THE CLAIM OR REQUEST WILL BE REVIEWED BY THE
COMPENSATION COMMITTEE, WHO MAY, BUT WILL NOT BE REQUIRED TO, GRANT THE CLAIMANT
A HEARING.  ON REVIEW, THE CLAIMANT MAY HAVE REPRESENTATION, EXAMINE PERTINENT
DOCUMENTS AND SUBMIT ISSUES AND COMMENTS IN WRITING.  THE DECISION ON REVIEW
WILL NORMALLY BE MADE WITHIN SIXTY (60) DAYS.  IF AN EXTENSION OF TIME IS
REQUIRED FOR A HEARING OR OTHER SPECIAL CIRCUMSTANCE, THE CLAIMANT WILL BE
NOTIFIED AND THE TIME LIMIT WILL BE ONE HUNDRED TWENTY (120) DAYS.  THE DECISION
WILL BE IN WRITING, AND IF THE CLAIM IS DENIED, WILL STATE THE REASONS FOR
DENIAL, WILL REFERENCE THE RELEVANT PLAN PROVISIONS ON WHICH THE DENIAL IS BASED
AND WILL EXPLAIN THE PLAN’S CLAIM REVIEW PROCEDURE, INCLUDING THE CLAIMANT’S
RIGHT TO FILE AN ACTION UNDER SECTION 502(A) OF ERISA UPON EXHAUSTION OF THE
PLAN’S CLAIM REVIEW PROCEDURE.


7.4                                 APPEAL OF DECISION ON REVIEW.  IF THE
CLAIMANT DOES NOT AGREE WITH THE DECISION OF THE COMPENSATION COMMITTEE ON
REVIEW OF THE CLAIM, THE CLAIMANT MAY APPEAL THE DECISION OF THE COMPENSATION
COMMITTEE TO THE BOARD OF DIRECTORS OF THE COMPANY BY NOTICE IN WRITING RECEIVED
BY THE BOARD OF DIRECTORS WITHIN SEVENTY-FIVE (75) DAYS AFTER THE DATE OF THE
DECISION ON REVIEW.


7.5                                 FINAL DECISION.  THE DECISION ON APPEAL WILL
NORMALLY BE MADE WITHIN SIXTY (60) DAYS.  IF AN EXTENSION OF TIME IS REQUIRED
FOR A HEARING OR OTHER SPECIAL CIRCUMSTANCE, THE CLAIMANT WILL BE NOTIFIED AND
THE TIME LIMIT WILL BE ONE HUNDRED TWENTY (120) DAYS.  THE DECISION OF THE BOARD
OF DIRECTORS ON APPEAL WILL BE IN WRITING AND, IF THE CLAIM IS DENIED, WILL
STATE THE REASONS FOR DENIAL, WILL REFERENCE THE RELEVANT PLAN PROVISIONS AND
WILL ADVISE THE CLAIMANT OF HIS RIGHT TO FILE AN ACTION UNDER SECTION 502(A) OF
ERISA.  ALL DECISIONS ON APPEAL WILL BE FINAL AND BIND ALL PARTIES CONCERNED.


ARTICLE VIII


AMENDMENT AND TERMINATION


8.1                                 AMENDMENT.  SUBJECT TO THE CONSENT
REQUIREMENTS OF THIS SECTION 8.1, THE BOARD OF DIRECTORS OF THE COMPANY, ON A
FAVORABLE VOTE OF AT LEAST 75% OF THE DIRECTORS, WILL HAVE THE RIGHT TO AMEND
THIS PLAN AT ANY TIME AND FROM TIME TO TIME, INCLUDING A RETROACTIVE AMENDMENT. 
ANY SUCH AMENDMENT WILL BECOME EFFECTIVE UPON THE DATE STATED THEREIN, EXCEPT AS
OTHERWISE PROVIDED IN SUCH AMENDMENT.  NO AMENDMENT WILL DECREASE OR RESTRICT
BENEFITS, WHETHER VESTED OR NOT, EARNED AS OF THE DATE OF EXECUTION OF SUCH
AMENDMENT WITHOUT THE CONSENT OF THE AFFECTED PARTICIPANT OR PARTICIPANTS. 
FURTHER, NO AMENDMENT MAY EXTEND THE DATE THAT NONVESTED BENEFITS WOULD
OTHERWISE BECOME VESTED WITHOUT THE CONSENT OF THE AFFECTED PARTICIPANT OR
PARTICIPANTS.  ANY AMENDMENT APPROVED BY THE BOARD OF DIRECTORS MAY BE SIGNED BY
THE CHIEF EXECUTIVE OFFICER OR THE SECRETARY OF THE COMPANY.


8.2                                 TERMINATION OF THE PLAN.  THE COMPANY HAS
ESTABLISHED THIS PLAN WITH THE BONA FIDE INTENTION AND EXPECTATION THAT IT WILL
DEEM IT ADVISABLE TO CONTINUE IT IN EFFECT.  HOWEVER, THE BOARD OF DIRECTORS OF
THE COMPANY, ON A FAVORABLE VOTE OF 75% OF AT LEAST THE DIRECTORS, MAY

7


--------------------------------------------------------------------------------



TERMINATE THE PLAN IN ITS ENTIRETY AT ANY TIME.  IN SUCH EVENT EACH PARTICIPANT
WILL BECOME FULLY VESTED IN HIS BENEFIT EARNED AS OF THE DATE OF TERMINATION.


ARTICLE IX


GENERAL PROVISIONS


9.1                                 RIGHTS AGAINST THE COMPANY.  THE PLAN WILL
NOT BE DEEMED TO CONSTITUTE A CONTRACT BETWEEN THE COMPANY AND ANY PARTICIPANT. 
NOTHING CONTAINED IN THE PLAN WILL BE DEEMED TO INTERFERE WITH THE RIGHT OF THE
COMPANY TO TERMINATE ANY PARTICIPANT AT ANY TIME, WITHOUT REGARD TO THE EFFECT
SUCH TERMINATION MAY HAVE ON ANY RIGHTS UNDER THE PLAN.


9.2                                 FUNDING.  THE COMPANY INTENDS THAT THE PLAN
WILL CONSTITUTE AN “UNFUNDED PLAN” FOR PURPOSES OF THE CODE AND, TO THE EXTENT
APPLICABLE, TITLE I OF ERISA, AND THAT ANY EMPLOYEE OR SPOUSE OF AN EMPLOYEE
ELIGIBLE TO RECEIVE BENEFITS UNDER THE PLAN WILL HAVE THE STATUS OF AN UNSECURED
GENERAL CREDITOR OF THE COMPANY AS TO THE BENEFITS PROVIDED PURSUANT TO THE PLAN
OR ASSETS IDENTIFIED SPECIFICALLY BY THE COMPANY AS A RESERVE FOR THE DISCHARGE
OF ITS OBLIGATIONS UNDER THE PLAN.


9.3                                 PAYMENT DUE TO AN INDIVIDUAL WHO IS
INCAPABLE OF MANAGING HIS OR HER AFFAIRS.  IF THE COMPENSATION COMMITTEE FINDS
THAT ANY PERSON TO WHOM ANY PAYMENT IS PAYABLE UNDER THE PLAN IS UNABLE TO CARE
FOR HIS OR HER AFFAIRS BECAUSE OF MENTAL OR PHYSICAL ILLNESS, ACCIDENT, OR
DEATH, OR IS A MINOR, ANY PAYMENT DUE (UNLESS A PRIOR CLAIM THEREFOR WILL HAVE
BEEN MADE BY A DULY APPOINTED GUARDIAN, COMMITTEE OR OTHER LEGAL REPRESENTATIVE)
MAY BE PAID TO THE SPOUSE, A CHILD, A PARENT, A BROTHER OR SISTER OR ANY PERSON
DEEMED BY THE COMPENSATION COMMITTEE, IN ITS SOLE DISCRETION, TO HAVE INCURRED
EXPENSES FOR SUCH PERSON OTHERWISE ENTITLED TO PAYMENT, IN SUCH MANNER AND
PROPORTIONS AS THE COMPENSATION COMMITTEE MAY DETERMINE.  SUCH PAYMENTS WILL BE
A COMPLETE DISCHARGE OF THE LIABILITIES OF THE COMPANY UNDER THIS PLAN, AND THE
COMPANY WILL HAVE NO FURTHER OBLIGATION TO SEE TO THE APPLICATION OF ANY MONEY
SO PAID.


9.4                                 SPENDTHRIFT CLAUSE.  NO RIGHT, TITLE OR
INTEREST OF ANY KIND IN THE PLAN WILL BE TRANSFERABLE OR ASSIGNABLE BY ANY
PARTICIPANT OR SURVIVING SPOUSE OF A PARTICIPANT OR BE SUBJECT TO ALIENATION,
ANTICIPATION, ENCUMBRANCE, GARNISHMENT, ATTACHMENT, EXECUTION OR LEVY OF ANY
KIND, WHETHER VOLUNTARY OR INVOLUNTARY, NOR SUBJECT TO THE DEBTS, CONTRACTS,
LIABILITIES, ENGAGEMENTS, OR TORTS OF THE PARTICIPANT OR SURVIVING SPOUSE.  ANY
ATTEMPT TO ALIENATE, ANTICIPATE, ENCUMBER, SELL, TRANSFER, ASSIGN, PLEDGE,
GARNISH, ATTACH OR OTHERWISE SUBJECT TO LEGAL OR EQUITABLE PROCESS OR ENCUMBER
OR DISPOSE OF ANY INTEREST IN THE PLAN WILL BE VOID.


9.5                                 SEVERABILITY.  IN THE EVENT THAT ANY
PROVISION OF THIS PLAN WILL BE DECLARED ILLEGAL OR INVALID FOR ANY REASON, SAID
ILLEGALITY OR INVALIDITY WILL NOT AFFECT THE REMAINING PROVISIONS OF THIS PLAN
BUT WILL BE FULLY SEVERABLE AND THIS PLAN WILL BE CONSTRUED AND ENFORCED AS IF
SAID ILLEGAL OR INVALID PROVISION HAD NEVER BEEN INSERTED HEREIN.


9.6                                 CONSTRUCTION.  THE ARTICLE AND SECTION
HEADINGS AND NUMBERS ARE INCLUDED ONLY FOR CONVENIENCE OF REFERENCE AND ARE NOT
TO BE TAKEN AS LIMITING OR EXTENDING THE MEANING OF ANY OF THE TERMS AND
PROVISIONS OF THIS PLAN.  WHENEVER APPROPRIATE, WORDS USED IN THE SINGULAR WILL
INCLUDE THE PLURAL OR THE PLURAL MAY BE READ AS THE SINGULAR.  WHEN USED HEREIN,
THE MASCULINE GENDER INCLUDES THE FEMININE GENDER.

8


--------------------------------------------------------------------------------



9.7                                 GOVERNING LAW.  THE VALIDITY AND EFFECT OF
THIS PLAN, AND THE RIGHTS AND OBLIGATIONS OF ALL PERSONS AFFECTED HEREBY, WILL
BE CONSTRUED AND DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.

IN WITNESS WHEREOF, the Company has executed this Plan on the 24th day of May,
2007, to reflect the Plan as amended and restated effective January 1, 2005.

ZALE DELAWARE INC.

 

 

 

 

 

By

/s/ Mary Ann Doran

 

 

Mary Ann Doran

 

 

 

 

 

 

 

SVP, Human Resources

 

 

(Title)

 

9


--------------------------------------------------------------------------------